ICJ_153_AccessPacificOcean_BOL_CHL_2018-10-01_JUD_01_ME_01_EN.txt.                      566 	




                                   DECLARATION OF PRESIDENT YUSUF



                         1. As noted in various parts of the Judgment, an obligation to negoti-
                     ate, like any other obligation in international law, can only arise from a
                     binding commitment assumed by a party in the context of a bilateral
                     agreement or as a unilateral undertaking.
                         2. The expression of a willingness to negotiate or the acceptance of an
                     invitation to negotiate with another State signals a readiness to come to
                     the table and to talk to each other in an attempt to understand each
                     ­other’s point of view, to explore the possibilities of a meeting of minds
                      on specific issues, or to formulate a common position either in writing or
                      through actual conduct on an issue of mutual interest. It does not become
                      an obligation unless the parties express a clear intention to make it so in
                      a manner consistent with the various means of assuming obligations in
                      international law.
                         3. In the context of diplomatic exchanges, which are the lifeblood of
                      international relations, States invite each other to the table of negotia-
                      tions and accept to do so without subscribing to a legal obligation to
                      engage in such negotiations or to pursue them until either an impasse is
                      reached or certain results are achieved.

                        4. In the present case, periodic exchanges and statements of the Parties
                     from the early twentieth century until 2011 show varied expressions of
                     readiness to negotiate to find a solution to the landlocked situation of
                     Bolivia. They reflect the attempts made in good faith by both Parties to
                     overcome the effects of the Pacific War of 1879-1884 in the region.


                        5. The Court has left no stone unturned to ascertain whether, on the
                     basis of the evidence made available to it, Chile had undertaken a legal
                     obligation to negotiate Bolivia’s “sovereign access” to the Pacific Ocean.
                     As indicated in the Judgment, it has not been able to find such a legal
                     obligation.
                        6. The primary function of the Court is to settle disputes through law.
                     That is made clear by Article 38, paragraph 1, of the Statute which pro-
                     vides that the Court’s “function is to decide in accordance with interna-
                     tional law such disputes as are submitted to it . . .” The law cannot,
                     however, claim to apprehend all aspects of disputes or the reality of all
                     types of relations between States.
                        7. There are certain differences or divergence of opinions between
                     States which inherently elude judicial settlement through the application
                     of the law. Even when these divergences have a legal dimension, tackling

                     63




5 CIJ1150.indb 122                                                                                  22/05/19 10:55

                     567 	        obligation to negotiate access (decl. yusuf)

                     those legal aspects by judicial means may not necessarily lead to their
                     settlement. This may be due to the fact that the role of the law is often
                     limited by virtue of its instrumental dimension.
                        8. It is possible, as is the case here, that the Court may reject the relief
                     requested by an applicant because it is not sufficiently founded on law.
                     This may satisfy the judicial function of the Court, but it may not put to
                     an end the issues which divide the Parties or remove all the uncertainties
                     affecting their relations. It is not inappropriate, in such circumstances, for
                     the Court to draw the attention of the Parties to the possibility of explor-
                     ing or continuing to explore other avenues for the settlement of their dis-
                     pute in the interest of peace and harmony amongst them (see Judgment,
                     para. 176). As the PCIJ held in Free Zones,


                          “the judicial settlement of international disputes, with a view to which
                          the Court has been established, is simply an alternative to the direct
                          and friendly settlement of such disputes between the Parties; [ ] con-
                          sequently it is for the Court to facilitate, so far as is compatible with
                          its Statute, such direct and friendly settlement” (Free Zones of Upper
                          Savoy and the District of Gex, Order of 19 August 1929, P.C.I.J.,
                          Series A, No. 22, p. 13 ; see also Passage through the Great Belt (Fin‑
                          land v. Denmark), Provisional Measures, Order of 29 July 1991,
                          I.C.J. Reports 1991, p. 20, para. 35).
                       9. Envisaging such post-­Judgment possibilities does not mean that the
                     Court, as an institution of international justice, has renounced its role. It
                     means that it has done what it could as a court of law, but that it is cog-
                     nizant of the fact that relations between States cannot be limited to their
                     bare legal aspects and that certain disputes may usefully benefit from
                     other means of resolution that may be available to the parties (see, for
                     example, Haya de la Torre (Colombia v. Peru), Judgment, I.C.J. Reports
                     1951, p. 83). This is recognized explicitly by Article 38 (2) of the Statute
                     of the Court, which allows the Court to render a decision ex aequo et
                     bono should the parties so desire.
                       10. As Hersch Lauterpacht noted:
                          “the legal decision creates a convenient and welcome starting-point
                          for an attitude of accommodation. It clears the air. Before the law
                          can be changed it is essential to know what the existing law is ; if a
                          future relation is to be established on the basis of equity, then the
                          existing legal position, which only in exceptional cases is entirely
                          devoid of an element of equity and justice, must furnish one of the
                          bases of the future settlement . . . It is incompatible with the dignity
                          of the law that it should be disobeyed, but it is not incompatible with
                          its dignity that it should be changed, once it has been ascertained, by
                          the agreement of the parties.” (H. Lauterpacht, The Function of Law
                          in the International Community, Oxford, 1933, pp. 330‑331.)

                     64




5 CIJ1150.indb 124                                                                                     22/05/19 10:55

                     568 	       obligation to negotiate access (decl. yusuf)

                        11. The Court has played — and continues to play — an important
                     role in the universe of inter‑State dispute settlement. Even when judicial
                     proceedings do not definitely settle the differences between States, they
                     allow the parties to meet in one venue, to set out their respective views on
                     the subject-­matter of the dispute, to put on record the background to
                     their contentious relations, and to re-­engage in a dialogue that may have
                     been frozen for years. In that respect, the Court’s work facilitates the
                     peaceful settlement of disputes above and beyond the realm of the strictly
                     legal.

                     (Signed) Abdulqawi A. Yusuf.




                     65




5 CIJ1150.indb 126                                                                                  22/05/19 10:55

